DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Semura (US 2015/0145451 A1).
Regarding claim 1, Semura discloses an inverter control device (e.g. Fig. 1: 30) which controls an inverter (e.g. Fig. 1: 20) which generates an alternating current (e.g. Fig. 1: 3-phase currents from inverter 20 to motor 10) from a direct current (e.g. Fig. 1: 40) by using a plurality of switching elements (Fig. 1: Sup-Swp & Sun-Swn), supplies the generated alternating current to a motor and drives the motor (Fig. 1: 10), wherein the alternating current includes a fundamental harmonic current corresponding to a rotational speed of the motor (e.g. Abstract & [0009, 0062]: fundamental frequency sinusoidal waveform current), and a harmonic current of a switching operation of the switching elements (e.g. Abstract & [0009, 0062]: harmonic frequency current) and a second phase (e.g. [0062]: frequency of a modulated AC command after being superimposed by the harmonic frequency current) is controlled such that a first phase (e.g. fundamental frequency of the motor) and the second phase are not superimposed on each other at a predetermined motor rotational speed (e.g. [0064-0068]: superimposing 55th and 5-th harmonic-frequency currents on the fundamental frequency current would cause the frequency of the motor do not coincide with the fundamental frequency of the motor), the first phase being a phase of an excitation force cyclically produced in the motor by the fundamental harmonic current (e.g. Abstract & [0009, 0062]: frequency of the fundamental frequency waveform drive current), and the second phase being a phase of an excitation force cyclically produced in the motor by the harmonic current (e.g. Abstract & [0009, 0062, 0064-0068]: frequency of drive currents after superimposing harmonic frequency current on the fundamental frequency waveform drive current).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semura (US 2015/0145451 A1) in view of Holliday (US 2014/0015497 A1).
Regarding claim 5, Semura discloses a PWM modulating unit which performs PWM modulation by using a carrier wave of a predetermined carrier frequency (e.g. [0037-0038]), and generates a signal for controlling the switching operation of the switching elements (e.g. [0037-0038]).
Semura fails to disclose, but Holliday teaches a phase adjusting unit which adjusts the second phase based on a vibration signal output from a vibration sensor which detects vibration of the motor ([0030]).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Semura with the teachings of Holliday to detect vibration of a motor so as to process the detected vibration at each harmonic to minimum.
Regarding claim 2, Semura discloses a PWM modulating unit which performs PWM modulation by using a carrier wave of a predetermined carrier frequency, and generates a signal for controlling the switching operation of the switching elements (e.g. [0037-0038]).
Semura fails to disclose, but Holliday teaches a superimposition deciding unit which decides whether or not there is a probability that the first phase and the second phase are superimposed based on the rotational speed of the motor and the carrier frequency; and  -5- 4833-3087-8360.1Atty. Dkt. No. 095909-0324a phase adjusting unit which, when the superimposition deciding unit decides that there is the probability that the first phase and the second phase are superimposed, adjusts the second phase such that the second phase is not superimposed on the first phase (e.g. [0029]: the adaptive algorithm maintains the same compensating output except when it senses increased or decreased vibration; thus, it implies determining whether there is a probability that the fundamental frequency of the motor coincides with the frequency of the motor).  
Since Semura discloses adjusting the second phase based on the first phase (see rejection in claim 1), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Semura with the teachings of Holliday to determine whether compensating for the motor vibration is needed so a to efficiently reduce motor vibration.
Regarding claim 3, Semura discloses the phase adjusting unit estimates the first phase based on a torque command value for a torque produced by the motor or a current command value for the alternating current, and a magnetic pole position of the motor, and adjusts the second phase based on the estimated first phase (e.g. [0010, 0046, 0050-0051]: the vibration force corresponds to the claimed first phase is determined and compensated based on drive currents and magnetic pole of the motor).  
Regarding claim 4, Semura discloses the phase adjusting unit estimates as the first phase each of a phase of an excitation force produced in an axial rotation direction of the motor by the fundamental harmonic current, and a phase of an excitation force produced in a radial direction of the motor by the fundamental harmonic current (e.g. [0049]: harmonic frequency current Ik).
Regarding claim 7, Semura discloses the phase adjusting unit adjusts the second phase by adjusting a phase of the carrier wave (e.g. Abstract & [0009, 0062, 0064-0068]: frequency of drive currents after superimposing harmonic frequency current on the fundamental frequency waveform drive current).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semura (US 2015/0145451 A1) in view of Akimatsu et al. (US 2017/0133961 A1).
Regarding claim 6, Semura discloses a PWM modulating unit which performs PWM modulation by using a carrier wave of a predetermined carrier frequency, and generates a signal for controlling the switching operation of the switching elements (e.g. [0037-0038]).
Semura fails to disclose, but Akimatsu teaches a phase adjusting unit which adjusts the second phase based on a sound pressure which detects a sound emitted by the motor ([0085]).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Semura with the teachings of Akimatsu to detect sound pressure of motor noise so as to reduce the noise based on the detected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/Primary Examiner, Art Unit 2846